IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Northumberland County Housing                   :
Authority,                                      :
                Petitioner                      :
                                                :
                 v.                             :    No. 1142 C.D. 2015
                                                :    Submitted: February 12, 2016
State Civil Service Commission                  :
(Koch),                                         :
                    Respondent                  :


Deborah A. Koch,                                :
                        Petitioner              :
                                                :
                 v.                             :    No. 1404 C.D. 2015
                                                :    Submitted: February 12, 2016
State Civil Service Commission                  :
(Northumberland County Housing                  :
Authority),                                     :
                    Respondent


BEFORE:          HONORABLE RENÉE COHN JUBELIRER, Judge
                 HONORABLE ANNE E. COVEY, Judge
                 HONORABLE JAMES GARDNER COLINS, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION BY
SENIOR JUDGE COLINS                                                 FILED: May 19, 2016


                 These consolidated cases consist of a petition for review and a cross-
petition for review of an adjudication on June 11, 2015 pursuant to the Civil
Service Act (Act)1 in which the State Civil Service Commission (Commission)

1
    Act of August 5, 1941, P.L. 752, as amended, 71 P.S. §§ 741.1-741.1005.
determined that Deborah A. Koch (Koch) did not voluntarily resign from her
position with the Northumberland County Housing Authority (Authority), and
further ordered her reinstatement and back pay from March 31, 2014 to January 10,
2015. The issues raised by the Authority’s petition are whether the Commission (i)
exceeded its authority when it awarded Koch reinstatement and back pay it alleges
she did not request in her appeal, (ii) relied on statements made by Koch dehors the
record to determine the date on which she no longer requested reinstatement, and
(iii) fashioned in effect a “new” appeal without notice to the Authority. Koch’s
cross-petition for review, pro se, advances a claim, inter alia, for back pay for an
additional period and a claim for payment for work performed throughout her
employment at a different pay grade status. For the reasons set forth below, we
affirm the Commission’s order.
             The facts as found by the Commission after a hearing are as follows.
Koch, who had been employed by the Authority as a Management Aide since
2005, was called to a meeting with the Authority’s Executive Director on March
31, 2014, to discuss his concerns with her work performance. (Certified Record
Item (R. Item) 5, Commission Adjudication and Order, Findings of Fact (F.F.) ¶¶
3-4.) In the course of their meeting, the Executive Director became angry with
Koch, began to whack a folder against a table, requested that she write a
resignation letter, and told her that he was going to have to let her go. (Id., F.F. ¶¶
5-6, 9.) Koch refused to sign a resignation letter, and left the office; she went to
her car and immediately returned with her work facility keys, which she placed on
the office desk. (Id., F.F. ¶¶ 8, 14.) The next day, Koch spoke to her immediate
supervisor to determine whether she was still employed; the supervisor told her he
could not answer her question, but would speak to the Executive Director and call


                                          2
her back, and told her to stay at home until he could provide an answer. (Id., F.F.
¶¶ 15-18.) Koch also attempted to call the Executive Director, but her calls were
screened and she was not permitted to speak with him; she never submitted a
formal letter of resignation to the Authority. (Id., F.F. ¶¶ 19, 21.) By letter dated
April 4, 2014 from the Executive Director, Koch was notified that the Authority
considered her to have voluntarily resigned her position. (Id., F.F. ¶ 1.)
                Koch appealed to the Commission on April 21, 2014. On the Appeal
Request Form, she indicated that she had been “removed” from her employment
and listed as the remedies sought (i) a letter of recommendation from the
Authority, (ii) a pay rate adjustment to reflect the work she asserts she actually
performed, and (iii) vacation time, comp time, and overtime mileage. (R. Item 1,
Exhibit A, Appeal Request Form; Reproduced Record (R.R.) at 13a.)                         Koch
attached to the appeal form a detailed job description for the years 2005 through
2014 and a list of names and job titles of seven persons at the Authority whom she
alleged discriminated against her, together with a letter from her then-attorney, in
which he states that (i) she did not resign from her position on March 31, 2014 but
rather that her employment was terminated by the Executive Director on that date,
and (ii) she was not given a raise to reflect performance of tasks beyond those of a
Management Aide in violation of the Act. (Id., R.R. at 20a-21a.)
                Following a hearing held on November 18, 2014 at which Koch
appeared pro se and testified,2 and the Executive Director appeared with counsel,
the Commission entered its Adjudication and Order.

2
  In July, 2014, the Authority filed a complaint against Koch in the Northumberland County
Court of Common Pleas, seeking a mandatory injunction to enforce a settlement agreement
allegedly entered into by the parties. (R. Item 1, Motion to Dismiss, Complaint at Exhibit F.) In
the complaint, the Authority averred that Koch applied for, and was deemed ineligible to receive
unemployment benefits following the March 31, 2014 incident, and she appealed that denial;
                                               3
               The Commission found that Koch did not voluntarily resign from her
position, stating:
              First, there is no written resignation letter in compliance
              with the Commission Act and Rules. Moreover, during
              the March 31 meeting with [the Executive Director], he
              told [Koch] she was “let go” after she refused to resign.
              After the meeting, [Koch’s] attempts to find out her
              employment status or speak with [the Executive Director]
              were repeatedly stone-walled.            Instead, [Koch’s
              immediate supervisor] told her not to return to the office
              until he could speak with [the Executive Director], and
              never gave her any additional information. Based upon
              the [Authority’s] conduct, we find that [Koch] was
              actually involuntarily separated from her Management
              Aide (Local Government) position by the [Authority]
              without notice because the only notice she received was



however, the Authority alleges it reached a settlement agreement with Koch on June 5, 2014,
pursuant to which Koch agreed to discontinue her April 15, 2014 Commission appeal and the
Authority agreed to provide prospective employers with an appropriate synopsis of Koch’s work
duties and to cease its participation in Koch’s unemployment compensation appeal. (Id. at 3-4.)
A draft settlement agreement in final form (attached to the Complaint as Exhibit “G”) was
emailed to Koch’s counsel on June 16, 2014; later that day, her counsel advised the Authority’s
counsel that she told her counsel she had signed and mailed the Age Discrimination in
Employment Act (ADEA) release. (Id. at 4.) On June 18, 2014, counsel for the Authority was
advised that Koch had terminated her counsel’s services; on June 19, 2014, counsel for the
Authority emailed Koch, who was now acting pro se, reminding her that she had agreed on the
terms of a settlement agreement, that according to her former counsel that agreement had been
executed, and advising her that the Authority had begun to implement the terms of the
agreement. (Id. at 6.) The unemployment compensation appeal hearing was held on June 26,
2014; the Authority did not participate, Koch appeared, and the referee reversed the decision of
the service center and awarded her unemployment compensation benefits, stating “with only the
claimant appearing, she gives competent and credible testimony that she never resigned….” (Id.,
Exhibit “J”). On July 29, 2014, the Authority filed a motion to dismiss Koch’s Commission
appeal. (R. Item 1, Motion to Dismiss.) On August 11, 2014, the Commission postponed the
scheduled hearing and deferred a final ruling on the motion to dismiss pending a ruling by the
Court of Common Pleas on the civil action. (R. Item 3.) The certified and reproduced records
are silent as to the ruling on the civil action; however, the hearing was rescheduled and was held
on November 18, 2014.


                                                4
              the letter purporting to accept her voluntary resignation,
              which never occurred.
(R. Item 5, Commission Adjudication and Order, Discussion at 10.)                          The
Commission determined that Koch was entitled to be reinstated to her position
with reimbursement of lost wages from the time she was involuntarily separated,
on March 31, 2014, until January 10, 2015; the Commission reasoned that on
January 10, 2015, following the hearing, Koch filed a brief in which she
unequivocally stated that she did not wish to work for the Authority due to what
she described as an abusive environment, and therefore determined “it is clear that
as of January 10, 2015, [Koch] provided written notice that she no longer wished
to pursue reinstatement to her former position with the [Authority].” (Id. at 10,
n.3)
              Koch filed a request for reconsideration, which the Commission
denied.3 On July 6, 2015, the Authority appealed the Commission’s decision to
this Court and Koch cross-appealed on August 3, 2015.4
                Before this Court, Koch alleges that she did not resign from her
position as of January 10, 2015, as determined by the Commission, but rather that
she has yet to resign; she requests an order:


3
  In her request for reconsideration, Koch asked the Commission to reconsider its remedy,
requesting that the Commission extend the January 10, 2015 date; provide relief with respect to
the unemployment compensation benefits applied for and granted to her; reclassify her to a
higher pay grade for the purpose of calculation of wages owed; order the issuance of a letter of
recommendation from the Authority; and recommend the creation of a security system to ensure
proper maintenance of Authority employment records. (R. Item 9, Request for Reconsideration.)

4
  Our review of a decision of the State Civil Service Commission is limited to whether
constitutional rights have been violated, whether errors of law have been committed, or whether
the findings of the agency are supported by competent evidence.             Pennsylvania Game
Commission v. State Civil Service Commission (Toth), 747 A.2d 887, 890 (Pa. 2000).


                                               5
                 [T]o make all “reckless conduct” constitutionally right
                 with [Koch’s] employment status, job title, payable
                 wages, payable pension, payable vacation time and pay,
                 payable sick time and pay, payable comp time, payable
                 overtime, payable mileage, payable health insurance and
                 a total calculation of all accumulated payable payments
                 for back pay from March 2005 through December
                 2015…including back pay payable to [Koch] reflecting
                 work actually performed for job duties of [various
                 positions with pay grades higher than that of
                 Management Aide].
(Koch’s Brief at 3 (Italics supplied).)
                 The Authority requests in its appeal that this Court reverse the
decision of the Commission or alternatively, remand to the Commission for further
hearings wherein Koch must establish a date different from April 21, 2014, the
date she filed her appeal, as the latest date on which she notified the Authority that
she no longer requested reinstatement.
                 Initially, we note that the Commission granted and scheduled a
hearing in this matter pursuant to Section 951(a) of the Act,5 listing as the specific

5
    Sections 951(a) and (b) of the Act provide:

                 (a) Any regular employe in the classified service may, within
                 twenty calendar days of receipt of notice from the appointing
                 authority, appeal in writing to the commission. Any permanent
                 separation, suspension for cause, furlough or demotion on the
                 grounds that such action has been taken in violation of the
                 provisions of this act, upon receipt of such notice of appeal, the
                 commission shall promptly schedule and hold a public hearing.

                 (b) Any person who is aggrieved by an alleged violation of section
                 905.1 of this act may appeal in writing to the commission within
                 twenty calendar days of the alleged violation. Upon receipt of
                 such notice of appeal, the commission shall promptly schedule and
                 hold a public hearing.


                                                  6
issue to be heard as Koch’s involuntary resignation as a Management Aide. (R.
Item 1, Exhibit A, Notice of Public Hearing, R.R. at 26a.) At the commencement
of the hearing, the Commission clarified that the hearing had been granted solely to
address the involuntary resignation, and stated that should the Commission
determine that Koch had resigned involuntarily, notwithstanding that she did not
specifically request reinstatement in her appeal, reinstatement with back pay was
nonetheless a statutory remedy available to the Commission.                       (R. Item 4,
Commission Hearing Transcript (H.T.), R.R. at 244a.)
                   The Commission properly declined to consider any claim of
discrimination pursuant to Section 951(b) of the Act. Koch did not include any
information in Part III of the Appeal Request Form, wherein appellants alleging
discrimination are instructed to list the type of action being appealed and the type
of discrimination alleged, and to provide further explanation as to the actions
which led the appellant to believe he or she had been discriminated against and the
time and place where these actions occurred. Other than to list seven persons
employed by the Authority and to state simply that they discriminated against her,
Koch offered no information other than to describe the duties she performed from
2005 through 2014.             Clearly, Koch failed to adequately state a claim of
discrimination with the specificity required by the Civil Service Rules set forth in 4
Pa. Code § 105.12(c),6 and offered no affirmative factual support whatsoever to


71 P.S. § 741.951(a) and (b). Section 905.1 of the Act, added by the Act of August 27, 1963,
P.L. 1257 prohibits discrimination in recruitment, examination, appointment, training,
promotion, retention or any other personnel action because of political or religious opinions or
affiliations because of labor union affiliations or because of race, national origin or other non-
merit factors. 71 P.S. § 741.905a.

6
    4 Pa. Code § 105.12(c) states:


                                                7
sustain such an allegation. See Bellew v. State Civil Service Commission, 543 A.2d
1266, 1267-68 (Pa. Cmwlth. 1988).7
                 The Commission properly declined to address Koch’s claim for
recalculation of her wages. The Commission lacks jurisdiction over classification
issues; we have established that jurisdiction over job classification matters lies
exclusively with the Commission’s executive board. Pennsylvania Public Utility
Commission v. Taylor, 537 A.2d 45, 49 (Pa. Cmwlth. 1988); Wetzel v. State Civil
Service Commission, 465 A.2d 69, 71 (Pa. Cmwlth. 1983). Koch’s claim that she
is entitled to a recalculation of the wages and emoluments based on the pay grade
status of a Deputy Director is a challenge to her job classification and was
therefore relief that the Commission could not grant.
                 We likewise find that the Commission did not err in the relief that it
ordered in Koch’s favor. Under Sections 952(b) and (c) of the Act, 71 P.S. §
741.952(b) and (c),8 the Commission has the discretion to fashion a remedy that is


                 Appeals alleging discrimination which do not include specific facts
                 relating to discrimination may be dismissed. Specific facts which
                 should appear on the appeal form include:
                                 (1) The acts complained of.
                                 (2) How the treatment differs from treatment of
                                 others similarly situated.
                                 (3) When the acts occurred.
                                 (4) When and how the appellant first became aware
                                 of the alleged discrimination.

7
  The reproduced record includes a Commission order dated September 17, 2014, pertaining to a
separate appeal (Appeal No. 28335) filed by Koch on August 6, 2015 in which she requested
compensation for work actually performed between 2005 and March 31, 2014. (Commission
Order, R.R. at 316a.) The Order indicates that the appeal was filed beyond the twenty-day limit
established in 4 Pa. Code § 105.12(a)(3) and is therefore denied as untimely. (Id.)

8
    Section 952 provides:


                                                 8
appropriate for a violation of the Act; thus, an award of back pay or lost wages to
an employee who successfully challenges a personnel action of an appointing
authority is within the discretion of the Commission. Filice v. Department of
Labor and Industry, 660 A.2d 241, 243 (Pa. Cmwlth. 1995); Long v. Pennsylvania
Liquor Control Board, 535 A.2d 1233, 1236 (Pa. Cmwlth. 1988).                         The
Commission’s decision with respect to the award of back pay or lost wages will be
upheld by this Court unless the Commission abused its discretion, and an abuse of
discretion will only be found where the Commission’s decision is not supported by
substantial evidence. Kealy v. Pennsylvania Liquor Control Board, 527 A.2d 586,
588 (Pa. Cmwlth. 1987).
               In its Adjudication and Order, the Commission cited the provisions of
the Act relating to the requirements for an effective voluntary resignation from the
state classified service, noting that a resignation must be accepted by the
appointing authority within fifteen calendar days and that the resignation must be
in writing and contain the employee’s signature, date of resignation and affirmative

               (a) Within ninety days after the conclusion of the hearing described
               in Section 951, the commission shall report its findings and
               conclusions to those parties directly involved in the action.

               (b) Where such decision is in favor of the employe or the
               aggrieved person, the commission shall make such order as it
               deems appropriate to assure such rights as are accorded the
               individual under this act.

               (c) In the case of any employe removed, furloughed, suspended, or
               demoted, the commission may modify or set aside the action of the
               appointing authority. Where appropriate, the commission may
               order reinstatement, with the payment of so much of the salary or
               wages lost, including employe benefits, as the commission may in
               its discretion award.

71 P.S. § 741.952 (a)-(c).
                                                9
statement of intent to resign. (R. Item 5, Commission Adjudication and Order at
7.) The Commission expressly found credible Petitioner’s testimony regarding her
conversation with one of her immediate supervisors on April 1, 2014 wherein he
advised her to stay at home until he could speak with the Executive Director about
her employment status, and regarding her unsuccessful attempts to contact the
Executive Director by telephone. (Id. at 8.)     The Commission is the sole fact
finder in civil service cases, and has the exclusive authority to assess witness
credibility and evidentiary weight. Bosnjak v. State Civil Service Commission, 781
A.2d 1280, 1286 (Pa. Cmwlth. 2001).            This Court will not disturb the
Commission’s determinations regarding credibility or the weight of the evidence.
Id.
              With regard to the period of time for which back pay should be
awarded, the Commission cited the statement contained in Koch’s January 10,
2015 brief indicating she no longer wished to work for the Authority, and further
stating that she had relocated her family to North Carolina. The Commission
addressed the Authority’s contention that Koch’s move to North Carolina furthered
its argument that she intended to resign in March 2014; however, the Commission
found this argument invalid, stating that there is no indication in the record that
Koch had prior plans to move or that her move was not triggered by her lack of
employment. (R. Item 5 at 10.) Indeed, in her August 5, 2014 response to the
Authority’s motion to dismiss her appeal to the Commission, Koch expressed her
desire to continue in the appeal, and included as one of the remedies requested the
reinstatement of her employment as a Management Aide coupled with a promotion
to the position of Director of Housing Management. (R. Item 2, Reply to Motion
to Dismiss, R.R. at 144a.) We find no error in the Commission’s determination


                                        10
that until January 10, 2015, Koch did not indicate that she would not return to
employment at the Authority or in its determination that Koch withdrew any
claims for future reinstatement and future pay as of that date.
             Because the credited evidence supports the Commission’s findings
and conclusions and the Commission properly exercised its discretion to fashion an
appropriate remedy, we affirm the June 11, 2015 Commission Order.




                                     __________ ___________________________
                                     JAMES GARDNER COLINS, Senior Judge




                                          11
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Northumberland County Housing         :
Authority,                            :
                Petitioner            :
                                      :
            v.                        :   No. 1142 C.D. 2015
                                      :
State Civil Service Commission        :
(Koch),                               :
                    Respondent        :


Deborah A. Koch,                      :
                   Petitioner         :
                                      :
            v.                        :   No. 1404 C.D. 2015
                                      :
State Civil Service Commission        :
(Northumberland County Housing        :
Authority),                           :
                    Respondent



                                 ORDER


            AND NOW, this 19th day of May, 2016, the order of the State Civil
Service Commission in the above-captioned matters is AFFIRMED.




                                 __________ ___________________________
                                 JAMES GARDNER COLINS, Senior Judge